        Case 1:21-cr-00001-SPW Document 28 Filed 05/06/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

UNITED STATES OF AMERICA,                         CR 21-01-BLG-SPW

                    Plaintiff,
                                                  ORDER
vs.

JOSEPH DANIEL BOGGIO,

                    Defendant.

      Defendant appeared before the Court on May 6, 2021, for a hearing on the

United States’ motion to revoke his pretrial release. Defendant waived a hearing

on the alleged violations of the terms and conditions of his release. Therefore,

based on the affidavit of PTSO Nickalas V. Buciuman, the Court finds by clear and

convincing evidence that Defendant violated the terms of his release as set forth in

the petition. (See Doc. 19-2.)

      The United States then moved to detain Defendant pending trial. For

reasons set forth on the record, the Court finds there is no condition or combination

of conditions that will assure Defendant will not pose a danger to the safety of any

other person or the community. Further, the Court finds that Defendant is unlikely

to abide by any condition or combination of conditions of release. See 18 U.S.C. §

3148(b)(2).
        Case 1:21-cr-00001-SPW Document 28 Filed 05/06/21 Page 2 of 2



      Accordingly, IT IS ORDERED that the United States’ motion to revoke

Defendant’s pretrial release is GRANTED. Defendant is remanded to the custody

of the United States Marshals Service.

DATED this 6th day of May, 2021.

                                         _______________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge
